UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-2033


EKOKO K. AVOKI; FRANCISCO K. AVOKI,

                    Plaintiffs - Appellants,

             v.

CITY OF CHESTER, SC; POLICE OF CHESTER, SC; DOES I-XXX; PTL
COVINGTON, Individually,

                    Defendants - Appellees,

             and

UNITED STATES OF AMERICA; DOES I-XX, unknown,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Sherri A. Lydon, District Judge. (0:17-cv-01141-SAL-PJG)


Submitted: July 19, 2021                                      Decided: August 3, 2021


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Ekoko K. Avoki, Francisco K. Avoki, Appellants Pro Se. David Allan DeMasters,
DAVIDSON, WREN & PLYLER, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Francisco K. Avoki and his wife, Ekoko K. Avoki, seek to appeal two orders issued

by the district court in their 42 U.S.C. § 1983 civil rights action: (1) the March 6, 2020,

order adopting the magistrate judge’s recommendation to grant Defendants partial

summary judgment and to stay the remainder of the claims pending resolution of Mrs.

Avoki’s related state criminal proceedings; and (2) the April 17, 2020, order denying the

Avokis’ Fed. R. Civ. P. 59(e) motion to alter or amend the court’s prior ruling. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The orders that the Avokis seek to appeal are

neither final orders nor appealable interlocutory or collateral orders. * Accordingly, we

dismiss the appeal for lack of jurisdiction. We deny the Avokis’ motion to consolidate this

case with the appeal pending in No. 20-1944, Avoki v. City of Chester, S.C.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       *
          While we would have jurisdiction to review the district court’s secondary ruling
in its order rejecting the Rule 59(e) motion—to wit: the denial of the Avokis’ request for
injunctive relief against an unnamed party, see 28 U.S.C. § 1292(a)(1)—we do not reach
that ruling because the Avokis have not raised any argument related thereto in their
informal briefs, see 4th Cir. Rule 34(b).

                                             3